DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
The following claim(s) is/are pending in this office action: 1-6, 8-13, 15-20
The following claim(s) is/are amended: 1, 8, 15
The following claim(s) is/are new: -
The following claim(s) is/are cancelled: 7, 14
Claim(s) 1-6, 8-13, 15-20 is/are rejected. This rejection is FINAL.


Previous Rejections Withdrawn
The 35 USC 112(b) rejection to claim(s) 1-6 is/are withdrawn based on the amendment.


Response to Arguments
Applicant’s arguments filed in the amendment filed 8/28/2022, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.



Applicant’s Invention as Claimed
Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Binns (US Pat. 10,305,721) in view of Bae (US Pub. 2019/0295078) in view of Goel (US Pub. 2019/0354397) and further in view of DiTomaso (US Pub. 2019/0279241).
With respect to Claim 1, Binns teaches a system, comprising: a processor configured to; (Col. 3, lns. 15-39; processor.)
Monitor communications among a plurality of blockchain peers of a blockchain network and (Blockchain peers and a blockchain network will be taught later. col. 3, lns. 40-57; gossip protocol to share information. col. 5, lns. 1-53; peers share state and network data in order to decide the best manner of accessing content they do not have. Col. 6, lns. 41-60; devices may share everything they know. Col. 8, lns. 1-26; electoral or consensus process allows one or multiple client devices to make decisions. The individual or group of devices which make decisions are monitoring communications.)
build a state-and-QoS graph based on block heights and link qualities of the plurality of blockchain peers of the blockchain network; and (Block heights will be taught later. col. 5, lns. 1-53; peers share state and network data in order to decide the best manner of accessing content. Col. 6, ln. 41 – col. 7, ln. 3; Peers share latency and throughput (bandwidth) data amongst other data, which is QoS and link quality data, to all their neighbors. Since each shares to all their neighbors, each peer also collects the data from a plurality of peers.)
Generate a block delivery graph (BDG) based on the state-and-QoS graph (To the extent the claim calls for it, visual graphing will be taught later. col. 5, lns. 35-53; by sharing information to neighbors, eventually every device has access to the complete information set, which is a network graph. Col. 7, lns. 4-13 and col. 8, lns. 1-49; Peers may share what they are currently downloading and other peers may aggregate data and use the data to determine how/where they are going to request blocks from. Col. 8, lns. 50-61; client can select edge devices, source routing, and number of concurrent fragments, which are selections of which blocks of data should come from which sources. col. 5, lns. 1-53; peers share state and network data in order to decide the best manner of accessing content to all peers, thus the network graph is a block delivery graph.)
But Binns does not explicitly teach a blockchain network or visual graphing.
Bae, however, does teach among a plurality of blockchain peers of a blockchain network and (First see Binns, col. 2, lns. 29-43; system may use peer to peer model rather than client server model. col. 8, lns. 1-49; devices receiving the same content but offset in time, then see Bae, paras. 5-6; blockchain peers are nodes in a network. Fig. 1, para. 64; blockchain peers generate log information. Para. 68; information includes who transmitted what and when to whom.)
A graph, wherein the BDG includes a plurality of nodes that represent the plurality of blockchain peers, respectively; (paras. 57-58, 110, 118, 124; graph database includes nodes with property information and edges with relationships having property information which is used to construct the visual graph. Fig. 3, paras. 77-78; three nodes represented by points including property information. Edges represent the interrelationship between the nodes including transaction volume and time. See also Fig. 7, paras. 138-141.)
It would have been obvious to one of ordinary skill, prior to the effective filing date, to combine the system of Binns with a blockchain network in order to maintain security and integrity in a decentralized network. (Bae, para. 4)
But modified Binns does not explicitly teach peer block heights.
Goel, however, does teach block heights (Examiner notes that Bae discloses a block height for the system, para. 140, Fig. 7. Examiner asserts that Binns gossips content sources (col 6, lns. 41-60) and needed and stored content (col. 8, lns. 25-49) and therefore the combination teaches the gossiping of block heights of a peer. Regardless, Goel discloses the block height of a given peer, para. 29.)
Identify a new block of the blockchain network that is to be committed to a blockchain ledger shared among the plurality of blockchain peers; (para. 30-32, 43, 55; new blockchain requests are endorsed, packaged into blocks, delivered to committing nodes and committed. Paras. 2, 24-26, 32, 51; committing to the shared ledger.)
It would have been obvious to one of ordinary skill, prior to the effective filing date, to combine the system of modified Binns with the block heights in order to determine which peers need which data.
But modified Binns does not explicitly teach prioritizing endorser peers.
DiTomaso, however, does teach And roles of the plurality of blockchain peers; Identify a first subset of blockchain peers among the plurality of blockchain peers which are endorsing blockchain peers and a second subset of blockchain peers which are committing blockchain peers based on the roles of the plurality of blockchain peers stored in the BDG graph (See also Goel, paras. 23, 29-30, 38; submitter, endorser, committer, orderer nodes. See also Bae, para. 28, 56; verification peers and general peers.)
Deliver the new block to the endorsing blockchain peers prior to delivering the new block to the committing blockchain peers among the plurality of blockchain peers respectively. (First see Binns, col. 5, lns. 1-53; peers share state and network data in order to decide the best manner of accessing content they do not have.  Col. 6, lns. 41-60; devices may share everything they know, including device type. Col. 8, lns. 1-26; consensus decisions about how bandwidth will be shared, which is a prioritization of a delivery. Then see DiTomaso, paras. 78-79; broadcast to endorsing nodes to receive authorization to commit. See also Bae, para. 28; verification prior to distribution for storage. See also Goel, Fig. 1B, paras. 29-32; endorsers act prior to committers, which suggests delivery to endorsers first.)
It would have been obvious to one of ordinary skill, prior to the effective filing date, to combine the system of modified Binns with the prior delivery to endorser peers before committing peers in order to ensure that the transaction should be committed to the blockchain.

With respect to Claim 2, modified Binns teaches the system of claim 1, and Binns also teaches wherein the processor is configured to generate the BDG by an aggregation of a plurality of BDGs of a plurality of channels of the blockchain network. (col. 3, lns. 40-57 and col. 4, lns. 40-67; gossip protocol run over multiple communication interfaces to multiple peers. Multiple interfaces is a plurality of channels, as is communicating with multiple peers. col. 7, lns. 4-12 and col. 8, lns. 1-49; Peers may share what they are currently downloading and other peers may aggregate data and use the data to determine how/where they are going to request blocks from. Consequently the BDG is based on the BDG of peers coming over a plurality of channels. See also Bae, para. 74; data on the state of the blockchain can be collected from various collection channels, which is a plurality of channels.)

With respect to Claim 3, modified Binns teaches the system of claim 1, and Binns also teaches wherein the processor is configured to apply an optimization algorithm to map the state-and-QoS graph to the BDG. (col. 2, ln. 57 – col. 3, ln. 14; delivery optimization heuristics. col. 8, lns. 1-49; a group of clients may come to an optimized consensus by running a common algorithm. A consensus suggests a minimization of delivery equations for each device in the group, which is a mapping of QoS to the BDG. Devices may share the content that they have recently streamed, which allows their neighbors to adjust their requests accordingly.)

With respect to Claim 4, modified Binns teaches the system of claim 1, and Binns also teaches wherein the processor is configured to construct a cross-channel BDG based on latency and bandwidth properties of a plurality of channels of the blockchain network. (Col. 6, ln. 41 – col. 7, ln. 3; Peers share latency and throughput (bandwidth) data amongst other data, which is QoS data, to all their neighbors. col. 3, lns. 40-57 and col. 4, lns. 40-67; gossip protocol run over multiple communication interfaces to multiple peers. Multiple interfaces is a plurality of channels, as is communicating with multiple peers. col. 7, lns. 4-12 and col. 8, lns. 1-49; Peers may share what they are currently downloading and other peers may aggregate data. Thus the system has a plurality of channels and can aggregate data. See also Bae, para. 74; data on the state of the blockchain can be collected from various collection channels, which is a plurality of channels.)

With respect to Claim 5, modified Binns teaches the system of claim 1, and Binns also teaches wherein the processor is further configured to detect a change of the blockchain peers in the blockchain network, and recalculate the BDG based on the change of the blockchain peers.(col. 7, lns. 34-67; system updates information and only uses information if it is currently relevant. System determines how frequently information is shared.)

With respect to Claim 6, modified Binns teaches the system of claim 1, and Goel also teaches wherein the processor is configured to synchronize a state of the blockchain among the plurality of blockchain peers (para. 2; blockchain has a consensus ledger. para. 55; Ordering node delivers blocks to all nodes so that they may update their ledger. See also Bae, paras. 140-142; block height of the ledger, which is a common, synchronous state, as well as the state of the system and individual peers. Further, Applicant admits that a blockchain may employ a gossip protocol to synchronize a ledger state, see Specification, para. 5.)
The same motivation to combine as the independent claim applies here.
And Binns also teaches via execution of a gossip protocol (col. 3, lns. 40-57 and col. 4, lns. 40-67; gossip protocol run over multiple communication interfaces to multiple peers.)
which distributes blocks among the plurality of blockchain peers (Col. 7, lns. 4-13 and col. 8, lns. 1-49; Peers may share what they are currently downloading and other peers may aggregate data and use the data to determine how/where they are going to request blocks from. Col. 8, lns. 50-61; client can select edge devices, source routing, and number of concurrent fragments, which are selections of which blocks of data should come from which sources.)
from a leader peer among the plurality of blockchain peers based on the BDG. (col. 8, lns. 1-49; devices receiving the same content but offset in time. The first to receive the content is a lead peer. See also Goel, para. 55; transaction blocks are delivered from ordering node to all peer nodes. The ordering node is a leader peer. Examiner further notes that Applicant admits the preexistence of the lead peer, see Spec, Background, para. 6.)

With respect to Claim 8, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying.

With respect to Claims 9-13, they are substantially similar to Claims 2-6, respectively, and are rejected in the same manner, the same art and reasoning applying.

With respect to Claim 15, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Binns also teaches a non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform: (Col. 3, lns. 15-39; processor. Col. 3, lns. 15-39 and col. 3, ln. 58 – col. 4 ln. 15; device memory including magnetic storage media for storing instructions.)

With respect to Claims 16-20, they are substantially similar to Claims 2-6, respectively, and are rejected in the same manner, the same art and reasoning applying.


Remarks
Applicant amends the independent claims and argues at Remarks, pg. 10 that the cited combination does not suggest identifying a first subset of peers that are endorser peers, a second subset of peers that are committing peers, and prioritize delivery of a new block to the endorser peers with respect to the committing peers.
Examiner frankly thinks the amendment makes the claims more obvious and does not require additional citations, but the prioritization of delivery to endorser nodes is so clear that Examiner simply cites DiTomaso to expressly state that new data blocks are broadcast to endorsing nodes to receive authorization to commit the data block from a concensus protocol prior to storing (i.e. committing) the new block. The new citation moots the arguments.
Examiner supplements the record. The cited prior art previously taught verification nodes which verify the transaction prior to storage (Bae, para. 28). Similarly, the art taught endorser nodes which endorse a transaction prior to it being committed to the blockchain (Goel, paras. 29-32, see also Fig. 1B). The blockchain coming to a consensus that a given action should be stored prior to the storage is a fundamental part of blockchain technology. Because endorsement happens prior to the commitment, that suggests that the endorser nodes would need the new data block first – the committer nodes cannot do anything with the block (as their function is to commit it to the ledger) until after the endorsement consensus has occurred.
The claims as previously amended generated a Block Delivery Graph (BDG) based upon state-and-QoS data and then “prioritized delivery” between first and second peer roles based on the BDG. That scope was obvious because it allowed for exactly this type of obvious action – prioritizing a role that needed to act first. But at least that delivery (1) was based on some non-limited BDG (which implies some form of dynamic intelligent scheduling) and (2) could have conceivably included non-obvious prioritization of roles. The instant claim set builds a BDG and, wholly separately from that, delivers new data blocks to endorsers before committers which only makes the most basic of sense given the blockchain context.
Examiner rejects the claims using DiTomaso above, but notes for the record that if examination continues that Binns/Bae/Goel likely renders the claims obvious with DiTomaso. All claims remain rejected.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449